          Case 2:20-mj-00041-NDF Document 1 Filed 06/02/20 Page 1 of 5


                                                                             rlLt'J
                                                                                        COUKi


          UNITED STATES DisTR||;::|;c|^yi^                               -<iCT Cr V/VCr



                                 DISTRICT OF WYOMING ' '
                                                                     MAhGARET

 UNITED STATES OF AMERICA,

                          Plaintiff,
                                                                 CRIMINAL COMPLAINT
          V.




 SCOTT ALLEN APPLEBY,                                            Case Number;


                           Defendant.


         I, Kyle LaTulippe, the undersigned complainant, beingduly sworn,state the following is true and
correct to the best of my knowledge and belief.

       On or between June 20,2019, and on or about December 5, 2019, in the District of Wyoming, the
Defendant, SCOTT ALLEN APPLEBY, knowing he had previously been convicted ofa crime punishable
by imprisonment for a term exceeding one year, knowingly possessed a firearm, namely, a Ruger revolver
bearing serial number 572-19059, and the firearm was in and affecting commerce.

          In violation of 18 U.S.C. §§ 922(g)( 1)and 924(aX2).

          I further stale that i am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms &
Explosives and that this complaint is based onthe following facts:

                                       (See attached Sworn Statement)

          Continued on the attached sheet and made a part hereof.



                                                         Signature orComplamant
                                                         KYLE LATU

   Sworn to before me and subscribed via telephone,

   June 2,2020                                    at     Cheyenne, Wyoming
   Date                                                  City and State

   HON. KELLY H. RANKIN
   Chief United States Magistrate Judge
   Name & Title of Judicial Officer                      Signature of Judlmal Officer
        Case 2:20-mj-00041-NDF Document 1 Filed 06/02/20 Page 2 of 5




            SWORN STATEMENT IN SUPPORT OF CRIMINAL COMPLAINT
                            SPECIAL AGENT KYLE LATULIPPE
                               U.S. V. SCOTT ALLEN APPLEBY


       1.      I was a Federal Air Marshal (FAM) from March, 2009 to January, 2016. In that

capacity I was a Visual Intermodal Prevention and Response (VIPR) team member, international

team leader, and held other positions. I am a graduate of the Federal Law Enforcement Training

Center and the ATF National Academy. In 2016,1 arrived at the Cheyenne, Wyoming ATF Field

Office as an ATF Special Agent. Since starting as a special agent, I have participated in multiple

investigations involving the illegal possession of firearms. I have been involved in multiple ATF

investigations as the lead agent and as an agent assisting other lead agents.

       2.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all ofmy knowledge about this matter.

       3.      On December 4, 2019, T.M. informed Officer Randy Brown of the Buffalo

Wyoming Police Department (BPD) that T.M.'s common law husband, Scott APPLEBY, had

struck T.M. in the head with a firearm. T.M. informed Officer Brown that T.M. and APPLEBY

lived togetherat 585 Fort St., #10, Buffalo, WY 82834.T.M. stated that T.M. and APPLEBY got

into an argument, and when T.M. attempted to leave APPLEBYfollowed T.M. to T.M.'s vehicle.

APPLEBYpointeda firearmat T.M. saying"I'll shootyour ass right now." T.M. exitedthe vehicle

and then APPLEBY struck T.M. in the head with a firearm. T.M. told Officer Brown that
        Case 2:20-mj-00041-NDF Document 1 Filed 06/02/20 Page 3 of 5




APPLEBY unloaded the firearm and threw it at T.M. T.M. retrieved the firearm and walked to the

Johnson County Criminal Justice Center.

       4.      T.M. stated that APPLEBY had struck T.M. the night before on December 3,2019,

and APPLEBY had choked T.M. multiple times that night as well. Officer Brown observed a

visible wound above T.M.'s left ear where T.M. stated T.M. was struck with the firearai. Officer

Brown also observed bruising to T.M.'s eye. The firearm was a Kimber, .380 caliber pistol, S/N

POOS 1334 and was retained for safe keeping by BPD. APPLEBY was arrested on December 4,

2019, for aggravated assault, strangulation of a household member and domestic battery.

       5.      On December 5,2019, T.M. brought a Ruger, model SPlOl, .357 caliber revolver,

S/N 572-19059 to BPD. T.M. stated that the Ruger was APPLEBY's and that T.M. would like

BPD to keep it until further notice.

       6.      On April 22,2020, BPD transferred evidence they obtained regarding APPLEBY

to ATF. One piece of evidence was a bill of sale for the aforementioned Ruger firearm. The bill of

sale indicated that L.S. sold the Ruger firearm to APPLEBY on June 20,2019.

       7.      On May 14, 2020, I reviewed the following documents from Tehama County,

California: Acknowledgement of Rights and Defendants Waiver for Entry of Guilty Plea;

Sentencing order; finger print card. These documents pertained to a felony conviction for Scott

APPLEBY. The Acknowledgement of Rights and Defendants Waiver for Entry of Guilty Plea

from June 15, 1998, showed a guilty plea for Califomia Health and Safety Code, Section 11377

(possession of a controlled substance). The Sentencing Order from July 20, 1998, showed a

convicted charge of Possession of a Controlled Substance. APPLEBY was sentenced to two (2)
        Case 2:20-mj-00041-NDF Document 1 Filed 06/02/20 Page 4 of 5




years in prison. On that same day, I reviewed a finger print card from the Johnson County

Detention Center (JCDC) Wyoming from APPLEBY's arrest on December 4, 2019. That arrest

related to APPLEBY possessing a firearm in violation of federal law on December 4, 2019. I

compared these documents and biographical data, and determined that the Scott APPLEBY who

was arrested on January 13, 1998, and subsequently convicted of a felony on July 20, 1998, was

the same Scott APPLEBY who possessed a firearm on December 4,2019, pursuant to his arrest.

       8.     ATF SA Jessica Akerson determined that the aforementioned Ruger firearm was

manufactured in Newport, NH, and therefore traveled in and affected interstate commerce.

                              END OF SWORN STATEMENT
         Case 2:20-mj-00041-NDF Document 1 Filed 06/02/20 Page 5 of 5


                            PENALTY SUMMARY


DEFENDANT NAME:              SCOTT ALLEN APPLEBY


DATE:                        June 2, 2020

INTERPRETER NEEDED:          No


VICTIM(S):                   No


OFFENSE/PENALTIES:           18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                             (Felon in Possession of a Firearm)

                             0-10 Years Imprisonment
                             Up To $250,000 Fine
                             3 Years Supervised Release
                             $100 Special Assessment


AGENT:                       Kyle LaTulippe, ATF

AUSA:                        Stuart S. Healy III, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                       More than 5 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                        Yes


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:               No
